DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a §371 national stage entry of PCT/US2018/037431 filed on June 14, 2018, and claims benefit from U.S. Provisional Application 62/519,983 filed on June 15, 2017.

Status of the Claims
Claims 1 – 17 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 31, 2021 has been considered by the examiner.

Claim Objections
Claims 2 – 3 and 7 are objected to because of the following informalities:
Claim 2, page 23 line 8: Insert a period (.) at the end of the sentence.
Claim 3, page 23 lines 9-10: Delete the comma (,) in the phrase “… selected from the group consisting of[[,]] a physiologically active peptide, …”.
Claim 7, page 23 line 25: Delete the comma (,) in the phrase “… selected from the group consisting of[[,]] C5-12 alkane, C6-10 aromatic hydrocarbon, …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 1 – 8 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 2016199170 A2 (Malhotra), as disclosed in the information disclosure statement filed on March 21, 2021, as evidenced by the publication: CSID:8028457, http://www.chemspider.com/Chemical-Structure.8028457.html (accessed December 3, 2021) (Chemspider).
	Malhotra teaches (see, page 14, lines 1-22) a process for manufacturing Paliperidone palmitate (sedative active ingredient in the instant claim 3) particles comprising dissolving the paliperidone palmitate drug (active ingredient in the instant claims) in a solvent (1) (first solvent in the instant claims) and forming a drug solution (first solution in the instant claim). The first solvent is removed from the drug solution via filtration through a 0.22 μm PTFE filter. The resulting drug solution is mixed with a solvent (2) (second solvent in the instant claims) and filtered to obtain the final Paliperidone palmitate particles. Malhotra also teaches (see, page 14, lines 10-15) that the solvents used in the process can be polar or non-polar solvents, wherein the polar solvents can be but not limited to water, ethanol and methanol or mixtures thereof, and the non-polar solvents can be but not limited to benzene, toluene, hexane, pentane and octane or mixtures thereof. Paliperidone palmitate particles are not fully soluble and thus a solution comprising said particles would be immiscible when mixed with a second solvent.
see, page 2) that the experimental melting point of Paliperidone palmitate, CSID: 8028457, is in the range of 114-116 °C.
	Therefore, WO 2016199170 A2 and the publication by Chemspider anticipate the instant claims 1 – 8 and 10 – 11.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016199170 A2 (Malhotra) in view of WIPO Publication WO 2013046225 A2 .
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Malhotra teaches (see, page 14, lines 1-22) a process for manufacturing Paliperidone palmitate (sedative active ingredient in the instant claim 3) particles comprising dissolving the paliperidone palmitate drug (active ingredient in the instant claims) in a solvent (1) (first solvent in the instant claims) and forming a drug solution (first solution in the instant claim). The first solvent is removed from the drug solution via filtration through a 0.22 μm PTFE filter. The resulting drug solution is mixed with a solvent (2) (second solvent in the instant claims) and filtered to obtain the final Paliperidone palmitate particles. Malhotra also teaches (see, page 14, lines 10-15) that the solvents used in the process can be polar or non-polar solvents, wherein the polar solvents can be but not limited to water, ethanol and methanol or mixtures thereof, and the non-polar solvents can be but not limited to benzene, toluene, hexane, pentane and octane or mixtures thereof. Paliperidone palmitate particles are not fully soluble and thus a solution comprising said particles would be immiscible when mixed with a second solvent.
	The instant claim 2 is drawn towards the method of claim 1, wherein the active ingredient has a melting point, which is above 0 °C. Chemspider discloses (see, page 2) that the 
	The instant claim 9 is drawn towards the method of claim 8, wherein the C5-12 alkane is heptane or heptanes. Malhotra teaches (see, page 14, lines 14-15) that the non-polar solvents can be but not limited to hexane, pentane and octane or mixtures thereof.
	The instant claim 12 is drawn towards the method of claim 7, wherein the C2-6 alkyl acetate is ethyl acetate or isobutyl acetate.
	The instant claim 13 is drawn towards the method of claim 7, wherein the first solvent is C4-10 ether or C4-10 cyclic ether, and the second solvent is water. The instant claim 14 is drawn towards the method of claim 13, wherein the C4-10 ether is diethyl ether or methyl tert-butyl ether. The instant claim 15 is drawn towards the method of claim 13, wherein the C4-10 cyclic ether is tetrahydrofuran. The instant claim 17 is drawn towards the method of claim 15, wherein the first solvent is tetrahydrofuran and the second solvent is water.
	The instant claim 16 is drawn towards the method of claim 7, wherein the C3-6 ketone is selected from the group consisting of acetone, methyl ethyl ketone, and methyl iso-butyl ketone.
Ascertaining the differences between the prior art and the claims at issue.
	Malhotra does not explicitly teach the process, wherein:
The solvents are C5-12 alkane, specifically heptane or heptanes, as recited in the instant claim 9;
The solvents are C2-6 alkyl acetate, specifically ethyl acetate or isobutyl acetate, as recited in the instant claim 12;
The first solvent is tetrahydrofuran and the second solvent is water, as recited in the instant claims 13 – 15 and 17; and
The solvents are C3-6 ketone, specifically selected from the group consisting of acetone, methyl ethyl ketone, and methyl iso-butyl ketone, as recited in the instant claim 16.

Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Gharpure teaches (see, paragraphs [0069]-[0078]) a process for preparing paliperidone palmitate, wherein the solvent system is selected from the group consisting of ketones, esters, ethers, hydrocarbons and water or mixtures thereof. The hydrocarbon may be selected from the group consisting of hexane, heptane (instant claim 9), toluene, benzene and the like (see, paragraph [0076]). The esters may be selected from the group consisting of ethyl acetate (instant claim 12), butyl acetate (instant claim 12) and the like. The ethers may be selected from the group consisting of diethyl ether (instant claim 14), tetrahydrofuran (instant claim 15), tetrahydropyran and the like (see, paragraph [0075]). The ketones may be selected from the group consisting of acetone (instant claim 16), propanone and the like. The solvent system is preferably selected from class 3 solvents like acetone (instant claim 16), methyl isobutyl ketone (instant claim 16), 2-butanol, ethanol, ethyl acetate (instant claim 12), isopropanol, and propanol.
	While the teachings set forth by Gharpure do not explicitly teach wherein, the first solvent is tetrahydrofuran and the second solvent is water, it would have been obvious to a person having ordinary skill in the art to perform routine experimentation and test which solvents would be ideal as a first and second solvents in order to optimize the reaction conditions for producing particles of paliperidone palmitate. Therefore, WIPO Publication WO 2016199170 A2 in view of WIPO Publication WO 2013046225 A2 and the publication by Chemspider render the instant claims 1 – 17 prima facie obvious.

Conclusion
Claims 1 – 17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626